DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow control portion formed in the mixing flow path in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. In claim 6, the recitation “wherein a form of a mixed reactant mixed in the mixing flow path and suppled to the reactor body is controlled by controlling a flow rate of the gas reaction relative to a flow rate of the liquid reactant” merely relate to an intended use which does not impart any particular structural limitation to the device defined in claim 1. Similarly, the recitation in claims 7 and 8 with respect to the flow rates of the reactants do not impart any particular structural limitation to the device defined in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al. (US 3,482,947).
Regarding claims 1 and 6-8, the reference Jacobsen et al. discloses a socket-type fluid distributor (14) for distributing and supplying a gas and/or liquid reactant into a reactor body (10), the socket-type fluid distributor (4) comprising: 
a distributor body (14), wherein a bottom portion of the distributor body is inserted into the reactor body (10); 
a mixing flow path (22) formed in a central portion of the distributor body, wherein the mixing flow path (22) penetrates through the distributor body (14) into the reactor body (10); 
a gas reactant input portion (22) disposed above the distributor body (14), wherein the gas reactant input portion comprises a gas flow path (22) formed therein; 
a liquid reactant input portion (26, 28) disposed between the distributor body (14) and the gas reactant input portion (22), wherein the liquid reactant input portion comprises a liquid flow path (28) formed therein; and 
a flow control portion (22, 24) formed in the mixing flow path (see col. 3, lines 26-73; Figs. 1-5).
Regarding claim 2, the reference Jacobsen et al. discloses that the socket-type fluid distributor comprises a catching protrusion (16) formed on one side of an outer circumferential surface of the distributor body (see col. 3, lines 26-47; Fig. 1).

Regarding claim 4, the reference Jacobsen et al. discloses the socket-type fluid distributor, wherein the socket-type fluid distributor comprises a plurality of distributor bodies aligned along a common line (see col. 5, lines 23-53; Fig. 5).
Regarding claim 13, the reference Jacobsen et al. discloses the socket-type fluid distributor, wherein the distributor body is a cylinder (see col. 3, lines 26-47; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Porscha (US 2007/0272298) in view of Chan et al. (US 2012/0063961).
Regarding claims 1 and 6-8, the reference Porscha discloses a socket-type fluid distributor (1) for distributing and supplying a gas and/or liquid reactant into a reactor body (10), the socket-type fluid distributor (1) comprising: a distributor body, wherein a bottom portion of the distributor body is inserted into the reactor body (10); a mixing flow path formed in a central portion of the distributor body (1), wherein the mixing flow path penetrates through the distributor body into the reactor body (10); a gas reactant input portion (2) disposed above the distributor body, wherein the gas reactant input portion comprises a gas flow path formed therein; and a liquid reactant input portion (5) disposed between the distributor body and the gas reactant input portion, wherein the liquid reactant input portion comprises a liquid flow path formed therein (see Abstract; paras. [0017]; [0026]; [0038]-[0042]; Figs. 1a-2). 
The instantly claimed socket-type fluid distributor differ from that disclosed in the reference Porscha in that the reference Porsha fails to disclose a flow control portion formed in the mixing flow path. However, as evidenced by the reference Chan et al. (see paras. [0060]; [0061]; Fig. 3), it is known in the art to provide a flow conditioner (i.e., a flow control portion) in a flow conduit of a fluid injector so as to stabilize a turbulent flow of a fluid mixture flowing through the flow conduit. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a flow conditioner (a flow control portion) as taught by Chan et al. in the mixing flow path of Porscha so as to stabilize and/or enhance mixing of a flow of a fluid mixture flowing through the mixing path of the socket-type fluid distributor of 
Regarding claim 2, the reference Porscha discloses that the socket-type fluid distributor (1) comprises a catching protrusion (4) formed on one side of an outer circumferential surface of the distributor body (see para. [0038]; Figs. 1a-2). 
Regarding claim 3, the reference Porscha discloses that the socket-type fluid distributor (1) comprises a sealing portion (19) formed along an outer circumferential surface of a lower end of the distributor body (1) (see para. [0040]; Fig. 1d). 
Regarding claim 4, the reference Porscha discloses the socket-type fluid distributor, wherein the socket-type fluid distributor comprises a plurality of distributor bodies aligned along a common line (see para. [0041]; Fig. 2).
Regarding claim 5, the reference Porscha discloses the socket-type fluid distributor, wherein the gas reactant and the liquid reactant are mixed in the mixing flow path and are moved from a top to a bottom of the socket-type fluid distributor (see paras. ([0017]; [0038]-[0042]; Fig. 2).
Regarding claim 9, the reference Chan et al. teaches that the flow control portion is configured to increase a pressure of a mixed reactant mixed in the mixing flow path (see paras. [0060]; [0061]; Fig. 3). 
Regarding claim 11, the reference Chan et al. teaches that the flow control portion includes (see para. [0061; Fig. 3): a first inclined portion in which a diameter of the mixing flow path is narrowed along a longitudinal direction of the mixing flow path (i.e., the convergent entry section 36, as shown in Fig. 3); a maintaining portion in which the diameter of the mixing flow path is maintained at a narrowest diameter of the first 
Regarding claim 12 the reference Chan et al. teaches that the convergence angle at entry to the throat, throat diameter and length, divergence angles from the throat, entry and exit diameter of the flow conditioner are best set empirically depending upon feed characteristics and the required flow rate (see para. [0055]). The reference Chen et al. further discloses that typically, a low convergence/divergence angle is preferred, normally from about 3 to 15o  (see para. [0055]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Chan et al., to provide the flow control portion in dimensions as claimed by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding 13, the reference Porscha discloses the socket-type fluid distributor, wherein the distributor body is a cylinder (see Figs. 1a-2).
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, the claim would be allowable because the prior art of record does not disclose or fairly suggest the features: wherein a length ratio (a/Tinner diameter) of a length a of a portion of the distributor body, which is not inserted into the reactive body, relative to an inner diameter (Tinner diameter) of the reactor body is 0.5 to 1, and a length ratio (b/Tinner diameter) of a length b of the bottom portion of the distributor body inserted into the reactor body relative to the inner diameter (Tinner diameter) of the cylinder is 0.5 or more and less than 2, as recited in claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774